Exhibit 10.10

 

[g180621lei001.gif]

 

August 20, 2015

 

Dear                 ,

 

The success of Bellerophon Therapeutics is the result of the commitment and
unique skills of professionals like you. Retaining the right people is essential
to achieving our objectives for patients and shareholders and for our success in
the long-term. And by having the right team working on our objectives together,
we believe this will be a rewarding experience for all of us.

 

You are an important member of the Bellerophon team to take our INOpulse program
forward. This letter confirms your future role as                     . You will
report directly to me. Your compensation package
effective                       is highlighted below.

 

·                      Your base salary is $

 

·                      Your annual bonus* target is

 

Your bonus for 2015, normally paid in March 2016, will be paid by the end of
January 2016 at 100% relative to target. It will be paid in the form of
Bellerophon restricted shares that will fully vest in 12 months. The number of
shares will be based on the closing price the day before the grant date. For
future years we will revert to paying the bonus in March of the following year.
It is our intent that we will continue to pay the annual bonus in shares with a
one year vesting period.

 

You acknowledge and agree that you will be, and will remain, an employee at-will
of Bellerophon, and that nothing in this letter is intended to be or create an
obligation to employ you for any specific period of time. You further agree to
hold all information relating to your compensation in strict confidence, and to
not disclose this information to any party other than your financial or legal
advisors.

 

I appreciate the commitment you have made to Bellerophon and to the patients we
seek to help. I look forward to having you as part of the team.

 

Sincerely,

 

Jonathan Peacock

Chairman & CEO

 

Acknowledged by:

 

 

 

 

Employee Signature

 

Date

 

--------------------------------------------------------------------------------

* Bonus payments are contingent on meeting or exceeding performance criteria
established for your position and determined by your manager.

** Stock awards are contingent on the execution of a stock agreement which will
be provided separately.

 

53 Frontage Road, Suite 301, Hampton, NJ 08827 | 908-574-4770 | bellerophon.com

 

--------------------------------------------------------------------------------

 